UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MURDISE MOORE,

                                 Plaintiff
                                                                    18 Civ. 9967
                   - against -
                                                                      ORDER
MEGAN J. BRENNAN,

                                 Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, the initial conference was set for April 16, 2020, and pre-conference

materials were due on April 9, 2020. ECF 17;

       WHEREAS, the parties failed to timely file pre-conference materials, and the Court

directed the parties to file the materials by April 14, 2020, at 12:00 P.M. ECF 18;

       WHEREAS, the parties failed to file the pre-conference materials by April 14, 2020, at

12:00 P.M. It is hereby

       ORDERED that the initial conference set for April 16, 2020, at 10:30 A.M. is adjourned

to April 30, 2020, at 10:30 A.M. Pre-conference materials are due on April 23, 2020.

       The parties are reminded to comply with Court Orders.



Dated: April 14, 2020
       New York, New York
